     ""Ao2•sB        (Rev. 12/11) Judgment in a Criminal Petty Case
                                                                                                                                     FILED
                     Sheet I



                                                UNITED STATES DISTRJCT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                       UNITED STATES            OF AMERICA                           JUDGMENT IN A CRIMINAL CASE
                                           v.                                        (For Offenses Committed On or After November I, 1987)


                  JUAN JESUS ARIAS-ALTAMIRIANO                    (!)                Case Number: 18CR4637-RNB
                      AKA LUIS MIGUEL FERNANDEZ
                                                                                        ERIC STUDEBAKER FISH, FEDERAL DEFENDERS INC.

                                                                                        Defendant's Attorney
     REGISTRATION NO. 72423298

    D
    THE DEFENDANT:
     181    pleaded guilty to count(s) One (1) of the Information (Misdemeanor)

    D       was found guilty on count(s)     _
                                                 _
                                                     ______________________________
                                                                                   ____




            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                              Count
    Title & Section                          Nature of Offense                                                                               Number(s)
8 U.S.C. 1325                             Improper Entry by an Alien (Misdemeanor)




                The defendant is sentenced as provided in pages 2 through          _
                                                                                    _
                                                                                     _
                                                                                      _
                                                                                       _    2         of this judgment.


   D     The defendant has been found not guilty on count(s)                                      _




   181
                                                                        __________________________




         Count(s) underlying Complaint (felony)                                    is    [8]    are   D   dismissed on the motion of the United States.

   181   Assessment: $10 waived.




   181   Fine waived                                   D Forfeiture pursuant to order filed                                             included herein.
               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
         or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
         defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        10/29/2018




                                                                                        HO

                                                                                     UNITED STATES MAGISTRATE JUDGE



                                                                                                                                               18CR4637-RNB
n'   AO 245B     (Rev. 12/11) Judgment in Criminal Petty Case
                 Sheet   2 - Imprisonment
                                                                                                                               2                2
                                                                                                            Judgment - Page   __
                                                                                                                                _
                                                                                                                                    of

     DEFENDANT: JUAN JESUS ARJAS-ALTAMIRIANO (1)
     CASE NUMBER: 18CR4637-RNB

                                                                        IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of

               TIME SERVED.




          D Sentence imposed pursuant to Title 8 USC Section 1326(b).

          D The court makes the following recommendations to the Bureau of Prisons:




          D The defendant is remanded to the custody of the United States Marshal.


          D The defendant shall surrender to the United States Marshal for this district:
                O at                                       Oa.m.         Ov.m.        on   _____________




                    as notified by the United States Marshal.


          D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

               D   ��

                                                                                                                                         ���-




               D as notified by the United States Marshal           .




               D as notified by the Probation or Pretrial Services Office.




                                                                            RETURN


     I have executed this judgment as follows:


             Defendant delivered on                                                            to


     at                                                         with a certified copy of this judgment.



                                                                                                          UNITED STATES MARSHAL



                                                                                 By
                                                                                                     DEPUTY UNilED STATES MARSHAL




                                                                                                                                   18CR4637-RNB
